Citation Nr: 0505119	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  03-31 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for throat cancer as a 
result of exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. S. Knight, Counsel

INTRODUCTION

The veteran served on active duty from February 1955 to 
February 1958; from May 1961 to May 1964; from October 1964 
to July 1973; and from June to August 1976.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2001 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran had active military service in the Republic of 
Vietnam during the Vietnam era; thus, he is presumed to have 
been exposed to herbicides.  

Post-service records show that the veteran was first 
diagnosed as having throat cancer in 1998.  Private 
physicians have reported that a mass in the veteran's neck 
turned out to be a tumor manifested by a squamous cell 
carcinoma in the left neck, with the primary site at the base 
of the tongue.  The veteran underwent treatment with 
chemotherapy and radiation therapy for what was staged as T4, 
N2, stage IV carcinoma of the oropharynx.  In August 1999, 
the veteran under went a left neck dissection.  

A statement dated in February 2003 from Les Yonemoto, M.D 
reveals that the veteran's squamous cell cancer was a typical 
type of cancer of the throat.  Dr. Yonemoto stated that when 
the veteran was first examined in January 1999, the cancer 
mass was seen at the left base of the tongue, left tonsil 
area, left pharyngeal wall, and epiglottis.  Dr. Yonemoto 
also stated that the mass was in contact with the larynx at 
the epiglottis and arytenoids.  

In a statement dated in March 2003 by George D. Chonkich, 
M.D., the doctor stated that following completion of the 
chemotheraphy and radiation for the squamous cell cancer of 
the left base of the tongue with involvement of the 
epiglottis and the pharyngoepiglottic fold, "there was no 
tumor visible in the larynx or throat" but, noted that there 
was a residual lymph node present in the left neck.  Dr. 
Chonkich indicated that the veteran was being treated also by 
Dr. Yonemoto.  Dr. Chonkich also clarified that the tumor was 
located in the supraglottic portion of the veteran's larynx 
(voice box) as well as the base of the tongue.  

These statements are indicative that the veteran's cancerous 
tumor possibly involved the larynx.  In that the veteran 
claims that his throat cancer is the result of herbicide 
exposure, and that VA regulations provide for service 
connection on a presumptive basis for certain diseases 
associated with exposure to certain herbicide agents, 
including such respiratory cancers as cancer of the larynx, 
additional development is required in this case so as to be 
able to render an informed decision.  The Board notes that 
the record as it stands currently is inadequate for the 
purpose of rendering an informed decision.  Ascherl v. Brown, 
4 Vet. App. 371, 377 (1993).

Therefore, the Board hereby remands this matter for the 
directives as noted below.  

1.  The RO should request a VA opinion as 
follows:  After reviewing the claims 
folder in its entirety with particular 
attention to the opinions offered by Drs. 
Chonkich and Yonemoto as noted above, the 
examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not that the veteran's throat 
cancer resulted in any cancer of the 
larynx.  If the examiner determines that 
an examination is in order so as to be 
able to provide such opinion, then the RO 
should schedule an appropriate VA 
examination accordingly.  The claims 
folder should be made available to and 
reviewed by the examiner.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
veteran's appeal.  If any benefit sought 
on appeal remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




